                    IN THE UNITED STATES DISTRICT COURT
                    WESTERI\ DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                               C.A. No. 3 :20-cv-00182-RJC

LEGRETTA F. CHEEK,

               Plaintiff,

V

BANK OF AMEzuCA, N.A., JOE DOE,
GURSTEL LAW FIRM, P.C., WHITNEY M.
JACOBSON, JESSE VASSALL O LOPEZ,
BROCK & SCOTT, PLLC, BIRSHAzu COOPER,

              Defendants.



           MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS'
                       MOTION TO DISMISS


                                 L        INTRODUCTION

        This is the second FDCPA lawsuit that Plaintiff Legretta F. Cheek ("Plaintiff) has

brought against Gurstel Law Firm and Gurstel Law Firm's individually attorneys (Whitney

M. Jacobson and   Jesse Vassallo Lopez    (collectively "Defendants")). In   a pending   lawsuit

in the United States District Court, Western District of North Carolina Charlotte Division,

Case   No. 3:19-CV-00590-FDW (the "First Action") Plaintiff sued the Defendants for

similar FDCPA claims arising out of the identical alleged facts. Defendants brought           a

motion to dismiss for lack ofpersonal jurisdiction in the First Action. The motion has been

fully briefed and is currently pending.




       Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 1 of 18
       Pursuant   to LCvR. 7.1, Defendants submit this       Memorandum      in   Support of

Defendants' Motion to Dismiss which is filed pursuant to Rules l2(b)(2), 12(b)(3) and

12(bX6) of the Federal Rules of Civil Procedure.

                                     Issues in Dispute

       1. Lack of Personal Jurisdiction
       Plaintiff has sued Defendants in the State of North Carolina but Defendants are not

subject to North Carolina's personal jurisdiction. First, Defendants have each submitted

declarations in support of the motion to dismiss in the First Action. The Declarations attest

that they do not have the required minimum contacts with North Carolina to be sued in this

jurisdiction(See Declaration ofNorman I. Taple fon behalf of Gurstel Law Firm] ECF No

17, C.A. No. 3:19-CV-00590-FDW; Declaration of Whitnelz M. Jacobson, ECF             No.   19,


C.A. No.3:19-CV-00590-FDW; Declaration of Jesse Vassallo Lopez, ECF No.20, C.A.

No. 3:19-CV-00590-FDW), Defendants requestthatthis Courttake judicial notice ofthese

declarations. Second, beyond boilerplate language, Plaintiffls Complaint does not contain

any allegations which would support personal jurisdiction

      It is Plaintiff s burden to establish personal jurisdiction and any allegations in the

Complaint are taken as true only     if   they are not controverted by evidence from the

defendant. See Combs v. Bakker, 886   F   .2d 673, 676 (4th Cir.1989); See Wolf v. Richmond

Cnty. Hosp. Auth., 745 F.2d 904, 908 (4th Cir.1984). Defendants seek complete dismissal

of the Complaint pursuant to Federal rules of Civil Procedure I2(b)(2)




                                              2



     Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 2 of 18
       2, Improper Venue
       Plaintiff has brought this lawsuit in the Western District of North Carolina, but this

judicial district is an improper venue for this action. Pursuant to 28 U.S.C. $ 1391, venue

is only proper in "a judicial district in which any defendant resides,        if all defendants   are

residents    of the State in which the district is located; (2) a judicial district in which        a


substantial part of the events or omissions giving rise to the claim occurred; or (3) if there

is no district in which an action may otherwise be brought as provided in this section, any

judicial district in which any defendant is subject to the court's personal jurisdiction with

respect   to such action." 28 U.S.C. $ 1391. Defendants' Declarations testiff to their

presence in the State      of Arizona, not North Carolina, and Plaintiff s Complaint only lists

allegations which occurred in Arizona. Furthermore, as argued under Issue 1, Defendants

are not subject to personal     jurisdiction in this State. Defendants seek complete dismissal of

the Complaint pursuant to Federal Rules of Civil Procedure 12(bX3).

       3. Failure to State a Claim
   Plaintiff has already filed a lawsuit against Defendants in the First Action, Case No

3:19-CV-00590-FDW, that arises out of the same facts. The rule against claim splitting

"prohibits   a   plaintiff from prosecuting its case piecemeal and requires that all claims arising

out of a single wrong be presented in one action." Sensormatic Sec. Corp. v. Sensormatic

Elecs. Corp., 273 Fed. Appx. 256,265 (4th Cir. 2008) (internal quotations omitted). "In a

claim splitting case, the second suit will be barred      if the claim involves the same parties

and arises out of the same transaction or series of transactions as the           first claim". Id.

(internal quotations omitted). With one suit alre4dy pending in federal court, Plaintiff has

                                                   -t



      Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 3 of 18
                                     ooon
no right to assert another action           the same subject in the same court, against the same

defendant, at the same time."   Id. Accordingly, Defendants seek complete dismissal of the

Complaint pursuant to Federal Rules of Civil Procedure l2(bx6).

                                IL          BACKGROUND FACTS

       The facts relevant to this motion are based on facts alleged by Plaintiff in her

Complaint, in addition to the Declarations of Norman I. Taple, on behalf of Defendant

Gurstel law Firm, Defendant Jesse Vassallo Lopez, Defendant Whitney M. Jacobson and

Defendant Shannon N. Crane.

       Gurstel Law Firm, P.A. is a creditor rights legal practice incorporated in the State

of Minnesota and has a principle place of business in the State of Minnesota. (Declaration

 fNorman I. Ta       ECF No. 17,C.A. No. 3:19-CV-00590-FDW ("Taple Decl.")             l4)   (See

Doc. No. 1. 11 9) Gurstel Law Firm does not have any offices, employees or agents in the

State of North Carolina. (Taple Decl. tTfl 5-7). Gurstel Law Firm does not conduct, and has

never knowingly reached,in to ever conduct, any business activities in North Carolina. (Id).

       Defendants Jesse Vassallo Lopez and Defendant Whitney M. Jacobson (collectively

"Individual Defendants") are associate attorneys employed by Gurstel Law Firm in

Arizona. (See Doc. No. 1. tTfl I l-12.) (Declaration of Jesse Vassallo Lopez. ECF No. 20.

C.A. No. 3:19-CV-00590-FDW ("Lopez Decl.")                 fl 2) (Declaration of Whitne)' M.
Jacobson" ECF    No. 19. C.A. No. 3:19-CV-00590-FDW ("Whitney Decl.") fl 2). The

Individual Defendants reside in the State of Arizona, are licensed to practice in the State of

Arizona and work in Gurstel Law Firm's Arizona office. (^lee Doc. No. 1, fll] 11-12) (Lopez

Decl. lT'lT3-4) (Whitney Decl. fllT3-4). The Individual Defendants and Gurstel Law Firm do

                                                  4


      Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 4 of 18
not own, lease or rent any property in the State of North Carolina. (Lopez Decl. flfl 3-4)

(Whitney Decl. fl'l] 3-4). (Taple Decl. fl     5).   The Individual Defendants and Gurstel Law

Firm do not have continuous or regular occurring contacts with the State ofNorth Carolina.

(Lopez Decl.   tTfl   3-4) (Whitney Decl. lffl 3-4) (Taple Decl. ]n 4-7).

       One of Gurstel Law Firm's practice areas is to assist creditors with debt collection

activities. (Doc. No. 1, llll 33-37) (Taple Decl. fl 8). Gurstel Law Firm was hired by Bank

of America N.A. to collect an outstanding debt owed by Plaintiff Legretta F.                 Cheek

("Plaintiff') to Bank of America pursuant to a credit account agreement. (Doc. No. l, fltl

33-37) (Taple Decl. lT 9).       At the time of debt charge off, the credit       account monthly

statements were sent by Bank of America to Plaintiff at 7124 W Linda Lane, Chandler,

Arizona 85226 ("Plaintiff s Arizona Address"), which was her last known address                   as


provided by Plaintiff to Bank of America as her contact address. (Taple Decl.            fl 10). All
the collection letters sent by Gurstel Law Firm to Plaintiff were delivered to Plaintiff           s


Arizona Address. (Taple Decl. fl 11) (Lopez Decl. fl 6, and fl 8, Ex. A (Gurstel Law Firm

Correspondence Letter to Plaintiff)) (Whitney Decl. fl 6).

       On December 6,2018, Gurstel Law Firm filed a lawsuit in the Superior Court                 of

Arizotta, County of Maricopa, titled Bank of America, N.A., Plaintiff, v. Legretta F. Cheek

et al, Defendant ("Creditor Lawsuit"). (Doc. No. 1 tTfl 33-37) (Taple Decl. fl              7).   On

December 12, 2018, Gurstel Law Firm effectuated service on Plaintiff personally at

Plaintiff s Arizona Address. (Doc. No.        1   fl 39.) (Taple Decl. fl 13) (LopezDecl. fl 12, Ex.

E (Gurstel Law Firm Certificate of Service)). Plaintiff subsequently filed an Answer

Pleading which listed Plaintiff s Arizona Address under the signature line. (Lopez Decl. fl

                                                     5



      Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 5 of 18
11, Ex.   D (Creditor Lawsuit Answer Pleading)). At the time the Creditor Lawsuit was filed

and served the Individual Defendants and Gurstel Law Firm had never reached into or

contacted the Plaintiff in North Carolina to collect the Bank of America credit account

debt. (Taple Decl. ll 14) (Lopez Decl. fl 7) (Whitney Decl. fl 8).

          On June 29,2019, over five months after the Creditor Lawsuit was filed and served,

Plaintiff filed with the Arizona Superior Court    a change   of address notice which listed her

new address as 113 Indian Trail Rd, Suite 100, Indian Trail, North Carolina 28079 (the

"North Carolina Address") (LopezDecl. fl 9, Ex. B (Plaintiff     s   Change ofAddress Notice)).

Thereafter, and in support of the Creditor Lawsuit notice requirements, Gurstel Law Firm

attorney Jesse Lopez mailed to the North Carolina Address notice of motion for summary

judgment and supporting documents. This mailing has been the only contactthat Gurstel

Law Firm or any Gurstel Law Firm attorneys had with the Plaintiff in North Carolina.

(Taple Decl. T 15) (Lopez Decl. fl 7)

                                III.    LEGAL STANDARI)

         A. Rule l2(b)(2) Legal Standard of Review
         Under Federal Rules of Civil Procedure l2(b)(2), dismissal is proper where the

Court lacks personal jurisdiction over the Defendants.        A plaintiff oomust   state sufficient

facts in the complaint to support a reasonable inference that the defendant can be subjected

to   jurisdiction within the state." Dever v. Hentzen Coatings, lnc.,380 F.3d 1070,1072 (9th

Cir. 2004). When a defendant moves to dismiss a complaint for lack of                    personal

jurisdiction, the plaintiff ultimately bears the burden of proving to the district court judge

the existence ofjurisdiction over the defendant. Combs v. Bakker,886 F.2d 673,676 (4th

                                               6



        Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 6 of 18
Cir.1989). fW]hen the court addresses      a   personal jurisdiction question on the basis only   of

motion papers, supporting legal memoranda and the relevant allegations of a complaint,

the burden is on the plaintiff to make a prima facie showing of a sufficient jurisdictional

basis to survive the jurisdictional challenge. New Wellington Fin. Corp. v. Flagship Resort

Dev. Corp., 416 F.3d 290, 294 (4th Cir. 2005). The Court must o'construe all relevant

pleading allegations in the light most favorable to the plaintiff, assume credibility, and

draw the most favorable inferences for the existence ofjurisdiction." Combs v. Bakker,886

F   .2d 673,67 6 (4th Cir. 1989). The allegations of the complaint are taken as true only if they

are not controverted by evidence from the defendant. See Wolf v. Richmond Cnty. Hosp.

Auth.,745 F.2d 904, 908 (4th Cir.1984). Once a defendant presents evidence indicating

that the requisite minimum contacts do not exist, the plaintiff must come forward with

affidavits or other evidence in support of its position. See Clark v. Remark, 993 F.2d 228

(table), 1993 WL 134616,at*2 (4th Cir.1993);Vision Motor Cars, Inc. v. Valor Motor

Co., 981 F. Supp. 2d 464,468 (M.D.N.C. 2013)

          B.   Rule 12(b)(3) Legal Standard of Review

          "When an objection to venue has been raised under Rule 12(b)(3), the burden lies

with the plaintiff to establish that venue is proper in the judicial district in which the

plaintiff has brought the action." Plant Genetic dys. v. Ciba Seeds,933 F. Supp. 5I9, 526

(M.D.N.C .1996) (citing Bartholomew v. Va. Chiropractors Ass'n, 612 F .2d 812, 817 (4th

Cir.l979)). In considering a motion to dismiss under Rule 12(bX3) for improper venue,
oothe
        court is permitted to consider evidence outside the pleadings. A plaintiff is obliged,

however, to make only a prima facie showing of proper venue in order to survive a motion

                                                   7


        Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 7 of 18
to dismiss. In assessing whether there has been      a   prima facie venue showing, we view the

facts in the light most favorable to the plaintiff." Aggarao v. MOL Ship Mgmt. Co., 675

F.3d 355, 365-66 (4th Cir.2012) (citing Mitrano v. Hawes,377 F.3d 402,405 (4th

Cir.2004).

       C. Rule 12(bX6) Legal Standard of Review.

       A motion to dismiss "for failure to state a claim upon which relief can be granted"

tests the legal and factual sufficiency   of a claim.     ^See
                                                                 Fed. R. Civ. P. 12(bX6); Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167                  L. Ed. 2d 929 (2007);
Giarratano v. Johnson, 521 F.3d 2g8,302 (4th Cir. 2008); Goodman v. Praxair, Inc., 494

F.3d458, 464(4thCir.2007) (enbanc); Klothv. MicrosoftCorp.,444F.3d3I2,3l9 (4th

Cir.2006).



                                  IV.      ARGUMENT

       A.     Dismissal is Proper Under Rule 12(bX2) Because the Defendants Are
              Not Subiect to Personal .Irr diction in North Carolina.

       "A lawful assertion of personal jurisdiction over a defendant requires satisSring the

standards of the forum state's long-arm statute and respecting the safeguards enshrined in

the Fourteenth Amendment's Due Process Clause." Tire Eng'g & Distribution, LLC                   v.


Shandong Linglong Rubber Co., 682F.3d292,301 (4th Cir.2012). Where, as here, "North

Carolina's long-arm statute is construed to extend jurisdiction over nonresident defendants

to the full extent permitted by the Due            Process Clause, ... the dual jurisdictional

requirements collapse into a single inquiry" into whether personal jurisdiction comports


                                               I

      Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 8 of 18
with due process. Christian Sci. Bd. of Directors of First Church of Christ, Scientist v.

Nolan,259 F.3d 209,215 (4th Cir. 2001). The due process inquiry "can be undertaken

through two different approaches       -   by finding specific jurisdiction based on conduct

connected    to the suit or by finding      general jurisdiction" based on "continuous and

systematic" activities. ALS Scan, Inc. v. Digital Serv. Consul., Inc., 293 F.3d707,711 (4th

Cir.2002).

         For this Court to exercise jurisdiction over Defendants, due process requires

Defendants have sufficient minimum contacts with the state of North Carolina such that

personal jurisdiction over them does not offend "traditional notions            of fair play and
substantial justice." World-Wide Volkswagen Corp. v. Woodson,444 U.S. 286, 292 (1950).

Plaintiffs must establish that each defendant engaged in purposeful availment of the

privilege of conducting activities within the forum state. Fastpath, Inc. v. Arbela Techs.

Corp., 760 F.3d 816, 821 (8th Cir.2014). When there are multiple defendants, the Court

must assess each defendant's contacts with the forum state. Calder v. Jones,465 U.S. 783,

790 (1984). Purposeful availment means that actions by the defendants themselves must

create   a substantial connection with the forum state and provide "fair warning"                to

defendants that they may be subject to jurisdiction there. Burger King Corp. v. Rudzewicz,

471 U.S. 462, 472,475 (1985). The 'ofair warning" requirement         will   be met   if defendants
have purposefully directed their activities at residents ofthe forum, and the litigation results

from alleged injuries that arise out of or relate to those activities." Id., at 472-73 (citations

omitted).




                                                9



      Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 9 of 18
       1. Plaintiff Has Not Met Her Burden to Allege    Facts in The Complaint That
             Support Personal Jurisdiction Over the Defendants.

       A plaintiff bears the burden to state a prima facie    case   for existence of jurisdiction

over the defendants. Combs v. Bakker,886 F.2'd 673, 67 6 (4th Cir. 1989).

       Plaintiff has not met her burden to establish that Defendants should be subject to

this Court's jurisdiction. There are no allegations, beyond boilerplate language, in the

Complaint (even if taken as true) that supports a conclusion of personal jurisdiction.        (See

Doc. No. 1, pgs. I-12.) Because Plaintiff has not alleged any facts that show Defendants

are domiciled in or directed activity to North Carolina, the Complaint fails as a matter          of
law and should be dismissed pursuant to Rule I2(b)(2).

       2.    Defendants Are Not Domiciled In North Carolina And Defendants Do Not
             Have Minimum Contacts In North Carolina.

       Plaintiff does not assert any basis for this Court's personal jurisdiction over

Defendants, therefore, both general jurisdiction and specific personal jurisdiction       will   be

addressed.

             a.   Defendants are not domiciled in North Carolina and are not subject to
                  this Court's general jurisdiction.

       For an individual, the paradigm forum for the exercise of general jurisdiction is the

individual's domicile; for a corporation,     it is an equivalent     place, one   in which      the

corporation is fairly regarded as at home." Daimler AG v. Bauman,5TI U.S. 117,137

(2014). The question is whether a defendant's "affiliations with the State are so continuous

and systematic as to render   it essentially at home in the forum State." Id., at 139.




                                               10



     Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 10 of 18
         The Individual Defendants and Gurstel Law Firm have submitted declarations

attesting that they do not have property ownership, a business presence or systematic

connections      with North Carolina, therefore, Defendants are not subject to               general

jurisdiction in this State. (See (Lopez Decl. 'llfl 3-4) (Whitney Decl.   lTll   3-4) (Taple Decl.

nn   4-7).   Because the Complaint is silent on Defendant's jurisdiction, there is nothing for

this Court to accept as true. See tMolf v. Richmond Cnty. Hosp. Auth., 745 F.2d 904, 908

(4th Cir.1984). To counteract Defsndants declarations "the plaintiff must come forward

with affidavits or other evidence in support of [her] position. See Clark v. Remark, 993

F   .2d 228 (table), 1 993 WL 134616, at *2 (4th Cir.I993)

              b. Defendants do not have sufficient minimum contacts to be subject to
                  this Court's specific jurisdiction.

         "To decide whether specific jurisdiction exists, we examine   (l)   the extent to which

the defendant purposefully availed itself of the privilege of conducting activities in the

State; (2) whether the plaintiffs' claims arise out of those activities directed at the State;

and (3) whether the exercise ofpersonal jurisdiction would be constitutionally reasonable."

Mitrano v. Hawes,377 F.3d 402,407 (4th Cir. 2004) (quotations omitted Burger King

Corp. v. Rudzewicz); see,471 U.S. 462,474-7 6 (1985). "The inquiry whether           a   forum State

may assert specific jurisdiction over a nonresident defendant focuses on the relationship

among the defendant, the forum, and the litigation." Waldenv.      Fiore,57l U.S. 277,283-

84 (2014) (quotations omitted). "For a State to exercise jurisdiction consistent with due

process, the defendant's suit-related conduct must create a substantial connection with the

forum State." Id. at284.


                                               11



       Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 11 of 18
        In this case, Plaintiff s lawsuit against Defendants centers around the lawsuit in the

 Superior Court of Arizona, County of Maricopa, titled Bank of America, N.A., Plaintiff, v

Legretta F. Cheek et al" Defendant (the "Creditor Lawsuit"). (Doc.                    No 1 ,llll 31-41)
Plaintifls Complaint alleges that Gurstel Law Firm brought the Creditor Lawsuit in                     an

improper venue        in violation of Fair Debt Collection              Practices   Act 15 U.S.C $
 1692i(a)(2)(B). Leading up to the filing of the lawsuit, Gurstel Law Firm did not conduct

any activity directed at North Carolina; Gurstel Law Firm did not send any collection letters

or mail coruespondence to North Carolina; and Gurstel Law Firm did not call the Plaintiff

while   she was in   North Carolina. (Whitney Decl. llfl 8-9) (Taple Decl. fl 6) (Lopez Decl.           'lf

7). The Gurstel Law Firm activity that is the basis of Plaintiff s lawsuit all occurred in

Arizona: (1) the filing of the Creditor Lawsuit in Arizona; and (2) the service on Plaintiff

at her Arizona Address. Gurstel Law Firm's activities were not directed at North Carolina,

therefore, Defendants have not subjected themselves to the reach of North Carolina's

jurisdiction. The sole activity which was directed to North Carolina was the serving of the

motion for summary judgment papers to Plaintiff s new North Carolina address.l (Taple

Decl.   fl 15) (Lopez Decl. fl 7). This act cannot serve as the sole basis for specific
jurisdiction. For one, 'oplaintiffs'claims fdo not] arise" out of this act. A claim for incorrect




1
  On June 29,2019, over five months after the Creditor Lawsuit was filed and served, Plaintiff filed with
the Arizona Superior Couft a change of address notice which listed her new address at 113 Indian Trail Rd,
Suite 100, Indian Trail, North Carolina 28079 (the "North Carolina Address"). Thereafter, and in support
of the Creditor Lawsuit notice requirements, Gurstel Law Firm attorney Jesse Lopez mailed to the North
Carolina Address notice of motion for summary judgment and supporting documents. This mailing has
been the only contact that Gurstel Law Firm had with the Plaintiff in North Carolina. (Taple Decl. fl 15)
(LopezDecl, u 7).


                                                   l2

      Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 12 of 18
venue pursuant to 15 U.S.C $ 1692i arises out of the   filing of the lawsuit, not a later lawsuit

related coffespondence.

       Any debt collector who brings any legal action on a debt against any
       consumer shall...bring such action only in the judicial district or similar
       legal entity-- (A) in which such consumer signed the contract sued upon; or
       (B) in which such consumer resides at the commencement of the action.

15 U.S.C.   $ 1692i (emphasis added). See World-Wide Volkswagen Corp. v. Woodson, 444

U.S. 286, 287 (1980) (where the court found no specific jurisdiction where the conduct

giving rise to the harm and the harm itself did not occur in the forum state). Furthermore,

because   Plaintiff changed her address mid-lawsuit, Plaintiff was the catalyst who caused

the activity to be directed to North Carolina, not Defendants. Defendants had no choice but

to send notice of motion to the address Plaintiff requested.

       Lastly, even if this Court were to reject the above arguments, the assertion by   a   court

                              oocomport
of personal jurisdiction must           with fair play and substantial justice". Burger King

Corp.,471 U.S. at 476-77 (1985). To this end, courts should evaluate:

      the burden on the defendant, the forum State's interest in adjudicating the
      dispute, the plaintiffs interest in obtaining convenient and effective relief,
      the interstate judicial system's interest in obtaining the most efficient
      resolution of controversies, and the shared interest of the several States in
      furthering fundamental substantive social policies.

Id. When Defendants first filed the Arizona Lawsuit, they did not intend to extend their

reach of personal jurisdiction past Arizona, and   it was only the act from Plaintiff which

caused that   to occur. Furthermore, the State of North Carolina does not have a strong

interest in providing a forum for this dispute since both Plaintiff (through her credit card

account statements and Answer Pleading) and Defendants had listed their addressed in


                                             l3

     Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 13 of 18
Arizona at the time of the events giving rise to this controversy occurred. Furthermore, the

alleged wrongful acts by Defendants occurred in Arizona's borders, not North Carolina's

Thus, either under a strict jurisdictional analysis or in the interest of substantial justice,

Defendants are not subject to this Court's personal jurisdiction and request complete

dismissal pursuant to Rule l2(b)(2) of the Federal Rules of Civil Procedure.

        B        Dismissal is Proper Under Rule 12(bX3) Because the Plaintiff has
                 Brought This Action in an Improper Venue.

       Under Federal Rule of Civil Procedure 12(b)(3) dismissal is proper where venue is

improper. Pursuant to 28 U.S.C. $ 1391, venue is proper in

       (l) a judicial district in which any defendant resides, if all defendants are
       residents of the State in which the district is located; (2) ajudicial district in
       which a substantial part of the events or omissions giving rise to the claim
       occurred, or a substantial part of property that is the subject of the action is
       situated; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any
       defendant is subject to the court's personal jurisdiction with respect to such
       action.

28 U.S.C.A. $ 1391. Dismissal is proper    if   a case is   filed in the wrong division. 28 U.S.C.$

1406(a). In this case, and as argued above, the Defendants do not reside in North Carolina,

(Lopez Decl. flfl 3-4) (Whitney Decl. fl1| 3-4) (Taple. Decl. nn 4-7), and Plaintiffs

Complaint lists only Arizona activity as events giving rise to Plaintiff s claims against

Defendants. Therefore, both subsections    1 and 2    under $ 1391 did not occur in this judicial

district. The United State District Court for the District of Arizona would meet both of

these requirements and Plaintiff was required to bring her lawsuit there




                                                 t4


     Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 14 of 18
       C.     Dismissal is Proper Under Rule 12(bXO Because the Plaintiff has
              Alreadv Brousht a f,awsuif Asains Defendants Arisins out of Identical
              Facts.

       The rule against claim splitting "prohibits a plaintiff from prosecuting its       case

piecemeal and requires that all claims arising out of a single wrong be presented in one

action." Sensormatic Sec. Corp. v. Sensormatic Elecs. Corp., 273 Fed. Appx. 256,265 (4th

Cir. 2008), In a claim splitting case, the second suit will be barred if the claim involves the

same parties and "arises out of the same transaction or series of transactions as the first

claim." Id. When one suit is pending in federal court, a plaintiff has no right to assert

another action "on the same subject in the same court, against the same defendant." Id

       In this case Plaintiff already has a pending lawsuit against Defendants for the

Creditor Lawsuit Gurstel Law Firm filed on behalf of Bank of America in the Superior

Court of Arizona, County of Maricopa. See Complaint. ECF No. 1. C.A. No. 3:19-cv-

00590-FD w . This second Complaint is on the same subject, in the same court, against

the same defendant, at the same time, and is therefore in violation of the rule against

claim splitting and must be dismissed.

                                  V.      CONCLUSION

       For the foregoing reasons, Defendants respectfully request this Court dismiss the

Complaint.

       This the 18th day of May, 2020.


                                           /s/ Caren D. Enloe
                                           Caren D. Enloe
                                           SMITH DEBNAM NARRON DRAKE
                                           SAINTSING & MYERS LLP

                                              l5

     Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 15 of 18
                              NC State BarNo. 17394
                              P.O. Box 176010
                              Raleigh, NC 27619-6010
                              Telephone : 919-250-2000
                              Facsimile: 919-250-2124

                              Attorney for Defendants Gurstel Law Firm,
                              P,C., IMhitney M. Jacobson,
                              Jesse Vassallo Lopez




                                T6


Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 16 of 18
                        WORD COUNT CERTIFICATION

       The undersigned certifies that the memorandum does not exceed 4,500 words of

allowed text.


                                      /s/ Caren D. Enloe
                                      Caren D. Enloe
                                      SMITH DEBNAM NARRON DRAKE
                                      SAINTSING & MYERS LLP
                                      NC State Bar No. 17394
                                      P.O. Box 176010
                                      Raleigh, NC 27619-6010
                                      Telephone : 9 19-250-2000
                                      Facsimile: 919-250-2124


                                      Attorney for Defendonts Gurstel Law Firm,
                                      P.C., Whitney M. Jacobson,
                                      Jesse Vassallo Lopez




                                        l7

     Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 17 of 18
                                    CERTIFICATE OF SERVICE


         I hereby certifu that on May 18, 2020,I electronically filed the foregoing document with

the Clerk of Court using the CIWECF system, which will automatically send email notihcation        of
such   filing to the following attorneys of record:

         Tonya L. Urps
         McGuire Woods, LLP
         Fifth Third Center
         201 N. Tryon Street, Suite 3000
         Charlotte, NC 28202
         tums@mcguirewoods. com
         Counselfor Bank of America, N.A

         Alan M. Presel
         Brock & Scott, PLLC
         8757 Red Oak Blvd, Suite 150
         Charlotte, NC 28217
         Alan.presel@brockandscott.com
         Counselfor Brock & Scott, PLLC and Birshari Cooper

         I   also certifu that the foregoing document is being served this day on Plaintiff via First

Class Mail, postage pre-paid and via email.

         LeGretta F. Cheek
         I 13 Indian Trail Road, Suite 100
         Indian Trail, NC 28079
         Lcheek9l67@,aol.com


                                                      lsl CarenD. Enloe
                                                      Caren D. Enloe
                                                      SMITH DEBNAM NARRON DRAKE
                                                      SAINTSING & MYERS LLP
                                                      NC State Bar No. 17394
                                                      P.O. Box 176010
                                                      Raleigh, NC 27619-6010
                                                      Telephone   :
                                                                 919-250-2000
                                                      Facsimile: 919-250-2124

                                                      Counselfor Defendants Gurstel Lqw Firm,
                                                      P.C., Whitney M. Jacobson, Jesse Vassallo
                                                      Lopez.




       Case 3:20-cv-00182-RJC-DSC Document 28 Filed 05/18/20 Page 18 of 18
